DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 are pending and examined herein per Applicant’s 05/12/2020 filing.  Claims 1 and 2 are amended.  Claims 18 and 19 are canceled. No claims are newly added. 

Response to Amendment
Applicant’s amendment to claims 1 and 2 overcome the claim objection of the previous Office action.
Applicant’s canceling of claim 18 is renders the 35 USC 101 rejection of the previous Office action moot.
Applicant’s canceling of claim 19 renders the 35 USC 112, 2nd paragraph rejection of the previous Office action moot.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous Office action have been fully considered but they are not persuasive. Applicant argues the structure presently claimed embodies something more than that that is known and merely applying it to the Internet – see DDR Holdings, LLC v. Hotels.com, see Remarks p. 5-6.  Applicant further states “the use of a second sample smaller than the first each time there is a specific product, is not known or conventional in any way. Rather this is specifically what makes the current method work faster, accordingly improving operation of the network.” Remarks p. 6.
The MPEP states determining patent eligibility, examiners should consider whether the claim "purport(s) to improve the functioning of the computer itself" or "any other technology or technical field." Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 225, 110 USPQ2d 1976, 1984 (2014). This consideration has also been referred to as the search for a technological solution to a technological problem. See e.g., DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1257, 113 USPQ2d 1097, 1105 (Fed. Cir. 2014); Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1537 (Fed. Cir. 2016).
DDR Holdings, LLC v. Hotels.com L.P., 773 F3d 1245 (Fed. Cir.2014)  the patent at issue covered the technical matching and meshing of the look and feel of two different websites.  The Court found under the second step of the Alice analysis the claims amounted to an inventive concept and thus were patent eligible.  In particular, the claims addresses the problem of retaining web site visitors from being diverted from a host's web site to an advertiser’s Web site, the claims instructed the Internet web server of an outsource provider to construct and serve to the visitor a new, hybrid Web page that merges content associated with the products of the third-party merchant with the stored ‘visually perceptible elements’ from the identified host Web site.’’ The court held that the claims recited a specific way to automate the creation of a composite Web page by an outsource provider that incorporates elements from multiple sources in order to solve a problem faced by Web sites on the Internet. Therefore, the court held that the claim is patent eligible. 79 Fed. Reg. 74632.
Applicant provides no support for his claim that his claimed invention makes the computer itself faster.  The Office reads no support for such an improvement in the disclosure.  Respectfully, the Office finds that any improvement to the process is the result of the capabilities of the computer rather than the claimed invention.  For these reasons the rejection of the previous Office action is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mathematical concept and mental process used to organize human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-17 and 19 are to a method. 
No, claim 18 does NOT fall within at least one of the four categories of patent eligible subject, see the rejection below at #8 for more information.
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of mathematical concept and mental process used to organize human activity. 
Where organizing human activity is defined as fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior, relationships or interactions between people. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within category, as certain activity between a person and a computer may also fall within this abstract category. See October 2019: Subject Matter Eligibility at p. 4-5
Where a mathematical concepts is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  It is noted that a claims does not have to recite any specific word (e.g. calculating, determining, performing, etc.) to be considered a mathematical calculation. See October 2019: Subject Matter Eligibility at p. 3-4.
Where the abstract type of mental processes are described as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgements, and opinions.  See October 2019: Subject Matter Eligibility at p. 7-8.
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A method of remote surveying to forecast popularity of said product or media item, the method carried out via a website having an input for entering details of a product or media item and an output for indicating a popularity of said product or media item, the method comprising: 
electronically generating a closed catalog of items, said items being products or media items, the items being stored as files in electronic media; 
over a network, obtaining a first sample of people that are representative of a population and statistically significant; 
electronically sending to each person of said first sample at least some of said files, and showing or playing said files for a predetermined interval at a terminal device of each said person of said first sample; 
electronically obtaining from each person of said first sample a rating of each catalog item shown or played; 
electronically storing said ratings; 
over said network obtaining a second sample of people, said second sample being smaller than said first sample such that said second sample is not representative of said population; 
electronically sending to persons of said second sample files representative of said product or media item whose forecast is required along with respective files of said items of said catalog and showing said files on a respective terminal device for said predetermined amount of time; 
electronically obtaining from each person of said second sample ratings of said product or media item and of each catalog item; 
from said second sample, calculating a pseudo-distance between respective catalog items and said product or media item; 
using said pseudo-distance, applying to each person of said first sample a personal pseudo-rating for said product or media item, and 
outputting said personal pseudo-ratings as a statistically significant electronic indicator of reactions to said product or media item.

The invention is to the surveying of people, which inherently drawn to obtaining the opinion of humans (e.g. a mental process) in order to forecast rating for a product.  The invention is to presenting generally to the person a product and then obtaining generally the person’s opinion about what was shown to them.  Where the invention crux is to the math (pseudo-distance) for forecasting the rating of a product.  Finally, the invention manages certain activities between a person and a computer, where the computer is used as a tool.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application; when considered individually or in the ordered combination.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These elements are determined to be steps of sending files over the network. These steps are found to be well-understood, routine, conventional activity in the art of surveying.
Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above, the additional elements are founded to be well-understood, routine, conventional activity when considered individually or in the ordered combination, thus they cannot transform the abstract idea into patent eligible subject matter.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al (US 2021/0374132 A1) teaches x-axis is the number of the unique recommended items or the average distance between the recommendation results of two users. The y-axis is the hit ratio. These figures show the trade-off between the diversity and the offline accuracy.
Yee et al (US 9,129,227 B1) teaches the content recommendation system can iteratively select sets of embedded training items and determine if the distances between the selected items based on the current location in the joint embedding space corresponds to the known relationships between those items.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623